Citation Nr: 0931294	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-39 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES


1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right shoulder disability and a left 
shoulder disability, to include as secondary to a cervical 
spine disability (cervical spine strain).  In October 2008, 
the Board remanded the Veteran's claims for additional 
development.

The Board acknowledges that, in July 2009, the Veteran 
submitted an additional lay statement that was not 
accompanied by a waiver of RO consideration.  Nevertheless, 
the Board finds that, because that lay statement is 
duplicative of evidence already in the claims folder, it does 
not constitute additional pertinent evidence.  Therefore, an 
additional remand to the RO is unnecessary.  38 C.F.R. 
§ 20.1304 (2008).


FINDING OF FACT

The Veteran's right and left shoulder disabilities first many 
years after the Veteran's separation from service.  Those 
conditions are unrelated to her period of service, or to any 
incident therein, including her service-connected cervical 
spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

2.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

The Veteran, in her initial August 2004 claim for service 
connection and at her May 2006 informal conference hearing 
with a Decision Review Officer, contended that her current 
bilateral shoulder problems were caused or aggravated by her 
service-connected cervical spine disability.  In other 
statements throughout the pendency of this appeal, she 
asserted that her shoulder problems had their onset during 
the same July 1982 in-service motor vehicle accident in which 
she injured her cervical spine.  The Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In this instance, 
given the similarity of facts surrounding the alleged onset 
of the Veteran's service-connected cervical spine disability 
and the shoulder disabilities for which she now seeks service 
connection, and the Veteran's statements suggesting a 
relationship between those disabilities, VA is required to 
consider whether service connection for the Veteran's 
shoulder disabilities is warranted on a direct basis or as 
secondary to her service-connected cervical spine disability.

The Veteran's service treatment records reflect that she was 
hospitalized for six days in late July and early August 1982 
after being injured in an accident in which she was ejected 
from the passenger seat into the windshield of motor vehicle 
that crashed into a ditch.  Although the Veteran was treated 
for multiple injuries, including fractures of the middle 
third and right tibia, the middle third fibula and mild head 
abrasions and lacerations, there are no records of any 
treatment for shoulder problems resulting from that accident.  
Moreover, the Veteran's subsequent service treatment records, 
including her March 1985 Chapter 5 discharge examination, are 
negative for any complaints or clinical findings of shoulder 
problems.  As there is no record of treatment or a diagnosis 
of a right or left shoulder disability in service, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of her 
current bilateral shoulder problems.  38 C.F.R. § 3.303(b).

The post-service clinical evidence of record includes a 
report of an April 1987 VA general examination in which the 
Veteran was found to have an "obvious mild deformity" of 
the distal right leg, which was attributed to her previous 
in-service fracture.  That examination, however, was negative 
for any evidence pertaining to right or left shoulder or 
other musculoskeletal abnormalities.  Similarly, reports of 
VA examinations dated in November 1996 and July 2000 focused 
on the spine, right leg, and right ankle, but were negative 
for any complaints or clinical findings pertaining to the 
shoulders.  

On VA examination in September 2004, the Veteran complained 
of bilateral shoulder pain, worse on the right side than on 
the left.  She stated that she had experienced shoulder pain 
"off and on for the last few years," but added that it had 
grown more intense in the past year.  The Veteran further 
stated that her shoulder pain varied in severity from 0 to 8 
on a scale of 1 to 10 and was exacerbated by "holding her 
arm on the top of a steering wheel" for prolonged periods 
and by certain household chores.  On physical examination, 
the Veteran was found to exhibit tenderness in the 
supraspinatus and infraspinatus tendon areas of the right 
shoulder.  However, no other clinical findings of tenderness, 
sensory or reflex deficiencies, or other abnormalities were 
made with respect to either shoulder.  X-rays revealed mild 
osteoarthritis in the shoulders, bilaterally.  Based upon the 
foregoing, the VA examiner determined that the physical 
examination of the Veteran's left shoulder was essentially 
normal and that the physical examination of the right 
shoulder was "nearly normal with possible 
bursitis/tendonitis."  Significantly, that examiner 
expressly indicated that any right shoulder condition 
currently present was not caused by her neck problems, which 
were also addressed in the scope of the examination.  

At the request of the September 2004 VA examiner, the Veteran 
underwent an electrodiagnostic consultation later that month 
in which she reportedly denied any upper limb numbness, 
tingling, or weakness, as well as any difficulties with 
shoulder function, to include being unable to use her arms 
overhead in reaching and lifting.  An electromyogram (EMG) 
and nerve conduction study of the upper extremities was 
negative for any findings of cervical radiculoapthy or other 
shoulder problems, bilaterally.

Subsequent VA medical records dated from August 2004 to April 
2007 reflect intermittent complaints and treatment for 
bilateral shoulder pain.  During an annual VA clinical 
examination in May 2006, the Veteran complained of ongoing 
bilateral shoulder pain related to her service-connected 
"neck injury."  Noting that the Veteran was service-
connected for traumatic arthritis of the cervical spine and 
that her past X-rays showed significant arthritic changes to 
both shoulders, the VA nurse practitioner conducting the 
examination opined that the Veteran "would be a very good 
candidate for vocational rehab[ilitation]."  The VA nurse 
practitioner further noted that the Veteran had bilateral 
shoulder pain from "perhaps her service-connected neck 
injury," and stated that the Veteran requested a "letter to 
give to voc rehab to say that her shoulder pain [was] 'most 
likely' caused by" that service-connected disability.  In 
the letter contained within the treatment notes, the VA nurse 
practitioner referenced the Veteran's recent X-rays, showing 
osteoarthritis in the bilateral acromioclavicular (A/C) 
joints and cervical spine, and stated that she would be a 
good candidate for vocational rehabilitation.  She did not 
relate the Veteran's shoulder disabilities to her service-
connected cervical spine disability.    

The Veteran was afforded an additional VA examination in 
September 2006 in which she complained of persistent shoulder 
pain related to her cervical spine disability.  She reported 
that her current shoulder problems had their "spontaneous 
onset 4-5 years ago," with no intervening injury.  The 
Veteran stated that, since that time, she had experienced 
worsening bilateral shoulder pain, accompanied by flare-ups.  
She added that her symptoms were most severe in her right 
shoulder and that she had missed multiple days of work due to 
those symptoms.  It was noted that the Veteran had previously 
undergone an X-ray examination that had revealed mild 
osteoarthritis in both shoulders.  On physical examination, 
the Veteran displayed limited ranges of motion due to pain in 
both shoulders, worse on the right side than on the left.  
Although no increased pain, weakness, incoordination, or 
additional functional limitation was shown on repetitive 
motion, the Veteran's shoulders were each found to 
demonstrate "a definite snap with elevation and rotation," 
which was productive of sharp pain.  Sensory, reflex, and 
motor testing was negative for any neurological 
abnormalities.  Based upon the results of the examination and 
a review of the claims folder, the VA examiner diagnosed the 
Veteran with bilateral shoulder tendonitis, with worsening 
symptoms on the right side, accompanied by early degenerative 
arthritis of the bilateral glenohumeral (shoulder) joints.  
Significantly, however, that examiner determined that those 
diagnosed shoulder disabilities were less likely than not 
related to her service-connected cervical spine disability.  
As a rationale for that opinion, the examiner noted that the 
Veteran's cervical spine disability was not manifested by 
radiculopathy or parethesias involving the shoulders and that 
the Veteran's shoulder problems were instead due to arthritis 
of the affected joints, as revealed on X-ray.

The record thereafter shows that, in a March 2007 statement, 
the Veteran took exception to certain findings in the 
November 2004 and September 2006 VA examination reports.  
Specifically, she objected to the November 2004 VA examiner's 
notation that the Veteran had "denied numbness, weakness," 
or problems lifting or reaching overhead due to shoulder 
pain.  The Veteran asserted that she had not denied those 
symptoms at that time, adding that "these were all the 
reasons [she] was seeking medical care to begin with."  
Additionally, the Veteran contended that the September 2007 
VA examiner had incorrectly reported that she had experienced 
no added shoulder pain on repetitive movement.  Moreover, the 
Veteran claimed that the September 2007 VA examiner had 
expressly told her that her right shoulder "was much worse 
than the left," and warranted a disability rating of 10 to 
20 percent "since it was directly related to [the] neck and 
also the crutches and cane use associated with other service-
connected injuries."

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a follow-up VA examination to address the question 
of whether her service-connected cervical spine disability 
had aggravated (permanently worsened) her diagnosed bilateral 
shoulder disabilities.  During that follow-up examination, 
conducted in December 2008, the Veteran again asserted that 
her shoulder problems had their onset at the time of the 1982 
in-service motor vehicle accident and were also related to 
her service-connected cervical spine disability.  On range of 
motion testing, the Veteran demonstrated decreased abduction 
in both shoulders, with coarse crepitus noted on her left 
side.  Anterior flexion and posterior extension were normal.  
However, there was pain on the ends of all ranges of motion 
that increased with repetition.  It was noted that the 
Veteran manifested subjective loss of endurance with 
repetitive motion without objective loss of strength.  The 
musculature of her upper extremities was deemed normal and no 
history of spontaneous flare was noted.  Additionally, new X-
rays of the right and left shoulders showed mild glenohumeral 
osteoarthritis, bilaterally, and mild osteoarthritis of the 
right A/C joint, with no other abnormalities detected.  
Further, sensory, reflex, and motor testing was negative for 
any neurological deficiencies.  Based upon the results of the 
VA examination and a review of the claims folder, the VA 
examiner determined that there was no relationship between 
the cervical spine osteoarthritis, for which the Veteran was 
service connected, and her shoulder osteoarthritis, "nor any 
potential for aggravation of these totally separate issues 
with one leading to the other."  Accordingly, the VA 
examiner opined that the service-connected cervical spine 
condition was not in any way a causal or aggravating factor 
of the Veteran's diagnosed shoulder disabilities.

The Board acknowledges that the Veteran, in a March 2007 
statement, took exception to the November 2004 VA examiner's 
notation that she had denied upper limb numbness, tingling, 
or weakness, as well as any difficulties raising her arms 
overhead in reaching and lifting activities.  Additionally, 
the Board recognizes that the Veteran also objected to the 
September 2006 VA examiner's finding that she had experienced 
no additional shoulder pain on repetitive movement, claiming 
that this was inaccurate.  The Board is also cognizant that, 
in her March 2007 statement, the Veteran alleged that the 
September 2006 VA examiner had misled her by first telling 
her that her right shoulder disability was directly related 
to her service-connected neck disability and warranted a 
disability rating of 10 to 20 percent, and then proceeding to 
depart from those findings in his negative nexus opinion.  
While sympathetic to the Veteran's contentions, the Board 
concludes that, in the absence of any contemporaneous 
evidence contradicting the findings contained in the November 
2004 and September 2006 VA examiners' reports, those reports 
reasonably reflect the Veteran's statements and the clinical 
findings at the time those examinations took place.  In this 
regard, the Board observes that the United States Court of 
Appeals for Veterans Claims has ruled that there is a 
'presumption of regularity' under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
that presumption of regularity.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Moreover, to the extent that the 
Veteran now contends that her shoulder disabilities were more 
severe at the time of the November 2004 and September 2006 VA 
examinations than the examiners indicated, her contentions, 
while potentially significant in an increased rating claim, 
are not pertinent to her current claims for service 
connection as they do not address whether or not her shoulder 
disabilities are related to any aspect of her military 
service.  Thus, the Board need not consider those specific 
contentions in weighing the merits of her service connection 
claims.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board acknowledges the May 2006 VA nurse practitioner's 
notation that the Veteran's shoulder pain was perhaps related 
to her service-connected neck injury.  This notation, 
however, is contradicted by the findings of the September 
2004 and September 2006 VA examiners, who collectively 
concluded that the Veteran's currently diagnosed bilateral 
shoulder disabilities were not caused by her cervical spine 
disabilities, and the findings of the December 2008 VA 
examiner, indicating that those disabilities were totally 
separate and had not been permanently aggravated by her 
service-connected cervical spine disability.

Weighing the opinions submitted by these medical providers, 
the Board finds that the September 2004, September 2006, and 
December 2008 VA examiners' opinions are more persuasive as 
they were based upon a thorough examination of the Veteran 
and the claims folder and supported by a rationale.  See 
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  In 
placing greater weight on those VA examiners' opinions, the 
Board also considers it significant that the September 2006 
and December 2008 VA opinions are more current than the 
findings of the VA nurse practitioner.  Additionally, the 
September 2006 and December 2008 VA examiners' opinions were 
undertaken to directly address the issues on appeal, unlike 
the VA nurse practitioner's findings, which, as noted above, 
were made for the primary purpose of securing vocational 
rehabilitation benefits for the Veteran.

Moreover, the Board finds the VA health practitioner's 
notation that the Veteran's shoulder pain was perhaps related 
to her service-connected neck injury is inherently 
speculative in nature and thus of limited probative value.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); 
Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement 
framed in terms such as 'could have been' is not probative).  
Furthermore, whereas the September 2004, September 2006, and 
December 2008 VA examiners steeped their negative nexus 
opinions on a thorough and objective review of the clinical 
evidence of record, the May 2006 VA nurse practitioner 
appears to have relied on the Veteran's own statements in 
relating her current shoulder complaints to her service-
connected cervical spine disability.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the Veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In this case, because the May 
2006 VA nurse practitioner's findings were obviously based on 
the Veteran's reported history and not corroborated by the 
other clinical evidence of record, those findings are of 
diminished probative value relative to the opinions of the VA 
examiners, which collectively considered the findings of the 
September 2004 EMG and nerve conduction study, the VA X-ray 
reports and treatment records, and other pertinent evidence 
of record.

After a careful review of the record, the Board finds that 
the competent evidence does not support a finding in favor of 
granting service connection for the Veteran's bilateral 
shoulder disabilities.  The competent evidence does not 
support a finding that it is at least as likely as not that 
there is a medical nexus between the Veteran's current 
shoulder problems and her service-connected cervical spine 
disability.  Indeed, the competent evidence weighs against a 
finding of a nexus, as the September 2004, September 2006, 
and December 2008 VA examiners collectively found that it was 
less likely than not that the Veteran's bilateral shoulder 
osteoarthritis and related symptoms were caused or aggravated 
by her cervical spine disability, and their opinions carry 
great probative weight.  Accordingly, the Board finds that 
service connection for right and left shoulder disabilities 
are not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  While 
the Veteran now contends that her shoulder disabilities began 
at the time of her in-service motor vehicle accident, her 
service treatment records are negative for any complaints or 
clinical findings of shoulder problems at that time, or at 
any other time during her period of active service.  
Additionally, the first post-service clinical evidence of 
shoulder problems is dated in September 2004, more than 19 
years after her separation from active service.  Moreover, 
while the Veteran reported at the time of that September 2004 
examination that her shoulder pain had its onset 4-5 years 
earlier, that is still several years after her discharge, 
which weighs against her claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, there is no competent 
evidence of record establishing a nexus between the Veteran's 
service and her currently diagnosed bilateral shoulder 
disabilities.  Thus, the Board finds that direct service 
connection is not warranted. Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  In addition, the evidence does not show 
that any right or left shoulder arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service such that presumptive service 
connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the Veteran's assertions that her 
bilateral shoulder problems are related to her period of 
active service, including to her service-connected cervical 
spine disability.  Lay evidence is one type of evidence that 
the Board must consider when a Veteran's claim seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2008).  The 
Veteran is competent to testify as to the presence of right 
and left shoulder pain, and her testimony in that regard is 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and 
is capable of lay observation).  However, to the extent that 
the Veteran relates her currently diagnosed bilateral 
shoulder osteoarthritis and associated symptoms to service, 
her assertions are not probative.  As a lay person, the 
Veteran is not competent to opine as to medical etiology or 
to render medical opinions. Barr v. Nicholson, 21 Vet. App. 
303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, her assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his current symptoms and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).  The competent medical evidence does not relate any 
current right or left shoulder disability to the Veteran's 
service, or to any service-connected disability.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's bilateral shoulder disabilities first 
manifested many years after her period of active service and 
are not related to his active service or to any incident 
therein, including the July 1982 in-service motor vehicle 
accident and resulting service-connected cervical spine 
disability.  As the preponderance of the evidence is against 
the appellant's claims for service connection, those claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the  
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, VA sent correspondence in September 2004 and March 
2006, a rating decision in April 2005, and a statement of the 
case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson,  19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the Veteran's claims.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a right shoulder disability, to 
include as secondary to a cervical spine strain, is denied.

Service connection for a left shoulder disability, to include 
as secondary to a cervical spine strain, is denied.



____________________________________________
S. C. Krembs
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


